Name: Commission Regulation (EEC) No 1446/80 of 9 June 1980 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/18 Official Journal of the European Communities 10 . 6 . 80 COMMISSION REGULATION (EEC) No 1446/80 of 9 June 1980 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( l ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 17 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 1258/80 (3), as amended by Regulation (EEC) No 1306/80 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1258/80 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regula ­ tion (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to amended Regu ­ lation (EEC) No 1258/80 , are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 10 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 148, 28 . 6. 1968, p. 13 . (*) OJ No L 204, 28 . 7 . 1978, p. 6 . (3 ) OJ No L 128, 23. 5 . 1980, p. 20. (") OJ No L 133, 30. 5. 1980, p. 26. 10 . 6 . 80 Official Journal of the European Communities No L 144/19 ANNEX to the Commission Regulation of 9 June 1980 altering the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04 .01 Milk and cream, fresh, not concentrated or sweetened : ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (*) : I. Yoghourt, kephir, curdled milk, buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less : I ( 1 ) Of a fat content, by weight, not exceeding 1-5 % 0110 05 1-50 (2) Of a fat content , by weight, exceeding 1-5 °/o but not exceeding 3% 0110 15 5-00 (3 ) Of a fat content, by weight, exceeding 3 °/o 0110 20 6-64 b) Other : ( 1 ) Of a fat content, by weight, not exceeding 1-5 % 0110 25 1-50 (2) Of a fat content, by weight, exceeding 1-5 %&gt; but not exceeding 3% 0110 35 5-00 (3 ) Of a fat content, by weight, exceeding 3 °/o 0110 40 6-64 II . Other : a ) In immediate packings of a net capacity of two litres or less and of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1-5 % 0130 10 1-50 (bb) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % 0130 22 5-00 (cc) Of a fat content, by weight, exceeding 3 % 0130 31 6-64 2. Exceeding 4 % 0140 00 7-73 b) Other, of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1-5 % 0150 10 1-50 (bb ) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % 0150 21 5-00 (cc) Of a fat content, by weight, exceeding 3 % 0150 31 6-64 2. Exceeding 4 % 0160 00 7-73 No L 144/20 10. 6 . 80Official Journal of the European Communities CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.01 (cont'd) ex B. Other, excluding whey, of a fat content, by weight ( J ) : ex I. Exceeding 6 % but not exceeding 21 % : (a) Of a fat content, by weight, not exceeding 10 % 0200 05 13'-15 (b) Of a fat content, by weight, exceeding 10 % but not exceeding 17% 0200 11 21-84 (c) Of a fat content, by weight, exceeding 17 % 0200 21 34-00 II . Exceeding 21 % but not exceeding 45 % : (a) Of a fat content, by weight, not exceeding 35 %&gt; 0300 12 40-95 (b) Of a fat content, by weight, exceeding 35 % but not exceeding 39%, 0300 13 65-27 (c) Of a fat content, by weight, exceeding 39 °/o 0300 20 72-22 III. More than 45 % : \ (a ) Of a fat content, by weight, not exceeding 68 % 0400 11 82-65 (b ) Of a fat content, by weight, exceeding 68 % but not exceeding 80% 0400 22 122-61 (c) Of a fat content, by weight, exceeding 80 % 0400 30 143-46 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (*) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2-5 kilograms or less and of a fat content, by weight : 1 . Not exceeding 1-5 % 0620 00 30-00 2. Exceeding 1-5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 11 % 0720 00 30-00 (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 17% 0720 20 73l -'93 (cc) Of a fat content, by weight exceeding 17 % but not exceeding 25% 0720 30 81 -25 (dd) Of a fat content, by weight, exceeding 25 % 0720 40 90-70 3. Exceeding 27 % but not exceeding 29 % 0820 00 93-10 10 . 6 . 80 No L 144/21Official Journal of the European Communities CCT heading No Description Code Refund (in ECU/100 k « net weight unless otherwise indicated) 04.02 (cont'd) 4 . Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 0920 10 95-01 (bb ) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 0920 30 10695 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 0920 40 111 -Oil (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 0920 50 125-13 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 0920 60 135-28 (ff) Of a fat content, by weight, exceeding 79 % 0920 70 145-44 b) Other, excluding products containing fish meal or fish oil or fish liver oil and iron carbonate or sulphate, of a fat weight content (3) : 1 . Not exceeding 1-5 % 1020 00 3!0-00 2 . Exceeding 1-5 % but not exceeding 27 °/o : (aa) Of a fat content, by weight, not exceeding 11 % 1120 10 30-00 (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 17% 1120 20 73-93 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 1120 30 81-25 (dd) Of a fat content, by weight, exceeding 25 % 1120 40 '90-70 3 . Exceeding 27 % but not exceeding 29 % 1220 00 93-10 4. Exceeding 29 % : \ (aa) Of a fat content, by weight, not exceeding 41 % 1320 10 95-01 (bb) Of a fat content , by weight, exceeding 41 % but not exceeding 45 % 1320 30 106-95 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 1320 40 1 H '01 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 1320 50 125-13 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79% 1320 60 135-28 (ff) Of a fat content, by weight, exceeding 79 % 1320 70 145-44 III . Milk and cream, other than in powder or granules : a) In immediate packings of a net content of 2*5 kg or less and of a non-fat content by weight not exceeding 11 °/ « : 1 . Of a fat content, by weight, not exceeding &lt;8*9 % and of a lactic dry matter content : ( aa) Of less than 15 % and of a fat content : ( 11 ) Not exceeding 3 %, by weight 1420 12 (22) Exceeding 3 %, by weight 1420 22 6-64 No L 144/22 Official Journal of the European Communities 10 . 6 . 80 CCT heading No Description Code Ref aid (in ECU/100 kg net v 'eight unless (therwise indicated) 04.02 (cont'd) (bb) Of 15 % or more and of a fat content : ( 11 ) Not exceeding 3 °/ », by weight 1420 50 (22) Exceeding 3 °/ », by weight, but not exceeding 7-4 %&gt; 1420 60 15-91 (33) Exceeding 7-4 °/o 1420 70 21-76 2. Other, of a non fat lactic dry matter content : l (aa) Of less than 15 °/ », by weight 1520 10 18-36 (bb) Of 15 % or more, by weight 1520 20 25-80 b) Other, of a fat content, by weight : I 1 . Not exceeding 45 % and of a non fat lactic dry matter content : I ( aa) Of less than 15 % and of a fat content : I ( 11 ) Not exceeding 3 °/ », by weight 1620 70  (22) Exceeding 3 %&gt;, by weight, but not exceeding 8-9 °/ « 1630 00 6-64 (33 ) Exceeding 8-9 %&gt;, by weight, but not exceeding 11 % 1630 10 ' 18-316 (44) Exceeding 11 °/o, by weight, but not exceeding 21 °/o 1630 20 23.58 (55) Exceeding 21 %, by weight, but not exceeding 39 °/o 1630 30 40-95 (66) Exceeding 39 %&gt; 1630 40 72-22 (bb) Of 15 % or more and of a fat content : l ( 11 ) Not exceeding 3 %, by weight 1630 50  (22) Exceeding 3 %&gt;, by weight, but not exceeding 7-4 °/o 1630 60 15-91 (33 ) Exceeding 7-4 %, by weight, but not exceeding 8-9 % 1630 70 21-76 (44) Exceeding 8-9 % 1630 80 25-80 2. Exceeding 45 % 1720 00 82-65 B. Containing added sugar : I I. Milk and cream, in powder or granules : \ ex b) Other, excluding whey : I 1 . In immediate packings of a net capacity of 2-5 kilograms or less and of a fat content, by weight : I aa) Not exceeding 1.5 °/o bb) Exceeding 1*5 °/o but not exceeding 27 % : 222000 0-3000 (4 ) ft k « ( 11 ) Of a fat content, by weight, not exceeding 11 %&gt; (22) Of a fat content, by weight, exceeding 11 °/o but not exceeding 17 °/o (33 ) Of a fat content, by weight, exceeding 17% but not exceeding 25 % (44) Of a fat content, by weight, exceeding 25 °/o 2320 10 2320 20 2320 30 2320 40 0-3003 (4 ) per 0-7393 (4 ) per kg 0-8125 (4 ) per kg 0.9070 (4 ) per kg 10 . 6 . 80 Official Journal of the European Communities No L 144/23 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 °/o (22) Of a fat content, by weight, exceeding 41 °/o 2 . Other, of a fat content, by weight : 2420 10 2420 20 0-9310 (4 ) Per kg 1-0695! ( i ) per kg aa ) Not exceeding 1-5 °/o bb) Exceeding 1-5 °/o but not exceeding 27 %&gt; : 2520 00 0-3000 (4 ) per kg ( 11 ) Of a fat content, by weight, not exceeding 11 %&gt; (22) Of a fat content, by weight, exceeding 11 °/o but not exceeding 17 °/o (33 ) Of a fat content, by weight, exceeding 17 %&gt; but not exceeding 25 °/o (44) Of a fat content, by weight, exceeding 25 °/o 2620 10 2620 20 2620 30 2620 40 0-3000 (4 ) per kg 0-7393 (4 ) per kg 0- 8125 (4 ) per kg 0-9070 (4 ) per kg cc) Exceeding 27 °/o : ( 11 ) Of a fat content, by weight, not exceeding 41 % (22) Of a fat content, by weight, exceeding 41 °/o 2720 10 2720 20 0-9310 (4 ) per kg 1-0695 (4 ) per kg ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content by weight not exceeding 9-5 % : ( 1 ) Of a fat content, by weight, not exceeding 6-9 % and of a non fat lactic dry matter content : ( aa ) Of less than 15 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight (22) Exceeding 3 % , by weight (bb) Of 15 % or more 281011 2810 12 2810 15 - (4Lper kg 0.0064 (4 ) per kg 13-88 (5 ) (2 ) Of a fat content, by weight, exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2810 20 26-70 (5 ) b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa ) Of a fat content, by weight, not exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2910 70 13-8 » (5 ) (bb) Of a fat content, by weight, exceeding 6-9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 15 °/o or more 2910 76 26-70 ( 5 ) No L 144/24 Official Journal of the European Communities 10 . 6 . 80 CCT heading No Description Code Refund ( in ECU/100 kg net weight unless otherwise indicated) 04.02 (cont'd) 0-20 10' ( 4 ) per kg (cc) Of a fat content by weight, exceeding 9-5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 15 % (dd) Of a fat content , by weight, exceeding 21 % but not exceeding 39 % (ee) Of a fat content, by weight, exceeding 39 % 2 . Exceeding 45 % 2910 80 2910 85 2910 90 3010 00 0-40 95 ( 4 ) per kg 0-7222 ( 4 ) per kg 0-82S5 ( 4 ) per kg 04.03 3110 03 75-61 75-61 75-61 3110 16 95-12 95-12 95-12 3110 22 97-56 97-56 97-56 Butter : ex A. Of a fat content, by weight, not exceeding 85 % : (I) Of a fat content, by weight, of 62 % or more, but less than 78 % For exports to :  Zone C 1  Zone C 2  Other destinations (II) Of a fat content, by weight, of 78 % or more, but less than 80 % For exports to :  Zone C 1  Zone C 2  Other destinations (III) Of a fat content, by weight, of 80 % or more, but less than 82 % For exports to :  Zone C 1  Zone C 2  Other destinations (IV) Of a fat content, by weight, of 82 % or more For exports to :  Zone C 1  Zone C 2  Other destinations B. Other, of a fat content, by weight : (I) Not exceeding 99-5 % For exports to :  Zones C 1 and C 2  Other destinations (II) Exceeding 99-5 % For exports to :  Zones C 1 and C 2  Other destinations 311032 10000 100-00 100-00 3210 10 92-02 100-00 3210 20 121-25 130-24 10. 6 . 80 Official Journal of the European Communities No L 144/25 CCT heading No description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 Cheese and curd (8 ) : ex A. Emmentaler and GruyÃ ¨re, not grated or powdered : II . Other : ( 1 ) Pieces packed in vacuum or in inert gas, of a net weight of less than 6 kg For exports to : 3800 40  Zone D 16-58  Zone E 62-00  Canada 89-82  Liechtenstein and Switzerland   Austria 23-03  Other destinations l 108-44 (2) Other 3800 60 For exports to :  Zone D 16-58 \  Zone E  Canada 89-82  Liechtenstein and Switzerland __  Austria 23-03  Other destinations 108-44 ex C. Blue-veined cheese, not grated or powdered, other than Roquefort 4000 00 for exports to :  Austria 16.91  Zone D 56-79  Zone E 49-92  Canada 71*12  Other destination* 89-42 No L 144/26 Official Journal of the European Communities 10 . 6 . 80 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont'd) D. Processed cheese, not grated or powdered : II . Other, of a fat content, by weight : a) Not exceeding 36 % and of a fat content, by weight, in the dry matter : ex 1 . Not exceeding 48 % and of a dry matter content, by weight : ( aa) Of 27 % or more but less than 33 %&gt; for exports to :  Austria  Zone D  Zone E  Canada  Switzerland  Other destinations (bb) Of 33 °/o or more but less than 38 %&gt; for exports to :  Austria  Zone D  Zone E  Canada  Switzerland  Other destinations (cc) Of 38 °/o or more but less than 43 % and of a fat content, by weight, in the dry matter : ( 11 ) Less than 20 °/o for exports to :  Austria  Zone D  Zone E  Canada  Switzerland  Other destinations (22) Of 20 %&gt; or more for exports to :  Austria  Zone D  Zone E  Canada  Switzerland  Other destinations (dd) Of 43 %&gt; or more and of a fat content, by weight, in the dry matter : ( 11 ) Less than 20 °/o for exports to :  Austria  Zone D  Zone E  Canada  Switzerland  Other destinations 441005 4410 10 4410 20 4410 30 4410 40 2-08' 3-66 7-3'l 6-4:0 2-51 12-93' 4-47 9-33 18-65 16-55 6-41 33-41 4-47 9-33 18-65 16-55 6-41 33-41 6-60 13-81 27-59 24-49 9-48 49-44 4-47 9-33' 18-65 16-55 *41 33-41 10. 6. 80 Official Journal of the European Communities No L 144/27 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 {cont'd) (22) Of 20 % or more but less than 40 % 4410 50 for exports to :  Austria 660  Zone D 13-81  Zone E 27-59  Canada 24l49  Switzerland 9-48  Other destinations 49-44 (33 ) Of 40 % or more 4410 60 for exports to :  Austria 9-67  Zone D 20- 18  Zone E 40-33  Canada 35-81  Switzerland 13-83  Other destinations 72-28 I ex 2 . Exceeding 48 % and of a dry matter content, by weight : (aa) Of 33 % or more but less than 38 % 4510 10 for exports to :  Austria 4-47  Zone D 9-33  Zone E 18-65  Canada | 16-55  Switzerland 6-41  Other destinations 33-41 (bb) Of 38 % or more but less than 43 % 4510 20 for exports to : IllI  Austria || 6-60  Zone D 13-81  Zone E 27-59  Canada 24-49  Switzerland 9-48  Other destinations l 49-44 (cc) Of 43 % or more but less than 46 % 4510 30 for exports to :  Austria 9-67  Zone D 20-18  Zone E 40-33  Canada 35-81  Switzerland 13-83  Other destinations 72-28 No L 144/28 Official Journal of the European Communities 10. 6. 80 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (cont'd) 4510 40 9-67 20-18 40-33 35-81 13-83 72-28' (dd) Of 46 % or more and of a fat content, by weight, in the dry matter : ( 11 ) Less than 55 % for exports to :  Austria  Zone D  Zone E  Canada  Switzerland  Other destinations (22) Of 55 % or more for exports to :  Austria  Zone D  Zone E  Canada  Switzerland  Other destinations 4510 50 11-46 23-94 47-84 42-48 16-42 85-75 4610 00b) Exceeding 36 % for exports to :  Austria  Zone D  Zone E  Canada  Switzerland  Other destinations 11-46 23-94 42-11 42-48 16-42 85-75 E. Other I. Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight, of the non-fatty matter : ex a) Not exceeding 47 % : ( 1 ) Grana Padano , Parmigiano Reggiano for exports to : 4710 11 139-89 139.89 118-48 110-79 139-89 4710 16  Zone D  Zone E  Canada  Switzerland  Other destinations (2) Fiore Sardo, Pecorino for exports to :  Zone D  Zone E  Canada  Switzerland  Other destinations (3 ) Other (excluding cheeses produced from whey), of a fat content, by weight, in the dry matter of 30% or more for exports to :  Zone D  Zone E  Canada  Switzerland «r- Other destination! 150-32 120.00 128-87 121-22 150-32 4710 22 100-00 85-19 90-67 85-98 100-00 10 . 6. 80 Official Journal or the European Communities No L 144/29 COT heading No Description Code Refund (in ECU/100 net weight unless otherwise indicated) 04.04 (cont'd) b) Exceeding 47 % but not exceeding 72 % : ex 1 . Cheddar of a fat content, by weight, in the dry matter of 48 % or more 4850 00I for exports to : \  Austria 16-02  Zone D 28-22  Zone E 66-33  Canada 50-08  Switzerland 19-34  Other destinations 101-07 ex 5 . Other, of a fat content, by weight, in the dry matter : l (aa) Less than 5 % and of a content, by weight , in the dry matter of 32 °/o or more (excluding cheeses pro ­ duced from whey) 5120 12 for exports to : \  Austria 7-62  Zone D 15-94  Zone E 31-83'  Canada 27-89  Switzerland 4-82  Other destinations I 41-71 (bb) Of 5 % or more but less than 19 % and of a content , by weight, in the dry matter of 32 % or more (exclu ­ ding cheeses produced from whey) 5120 16 for exports to :  Austria 8-84  Zone D 18'-49  Zone E 36-92  Canada 32.49'  Switzerland 5-32  Other destinations 65-56 (cc) Of 19 % or more but less than 39 % and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 % (excluding cheeses produced from whey) 5120 22 for exports to :  Austria 10-65  Zone D 22-25  Zone E 44.44  Canada 39-27  Switzerland 5-72  Other destinations 79-98' (dd) Of 39 % or more : ( 11 ) Asiago, Caciocavallo, Provolone, Ragusano 5120 31 for exports to :  Zone D 38-4 1  Zone E 140-00  Canada 120-78  Switzerland 42-66  Other destinations 140-00 No L 144/30 Official Journal of the European Communities 10 . 6. 80 CCT heading Me Description Code Refund (in ECU/100 kg net weight unless ohterwise indicated) 04.04 (confd) (22) Danbo, Edam, Fontal , Fontina, Fynbo, Gouda, Havarti , Maribo, Samso, Tilsit 5120 44 for exports to :  Austria 24-76  Zone D 38-41  Zone E 51-88  Canada j 76-14  Switzerland 4-19  Other destinations '92-33 (33) Butterkase, Esrom, italico, Kernhem, Saint-Nec ­ taire, Saint-Paulin , Taleggio 5120 54 for exports to :  Austria 42-29  Zone D 38-41  Zone E 44.58l  Canada 65-99  Switzerland 4-19  Other destinations 78-80 (44) Cantal , Cheshire, Wensleydale , Lancashire, Dou ­ ble Gloucester 5120 58 for exports to :  Austria 16-02  Zone D 28-22  Zone E 52-73  Canada 72-67  Switzerland 19-34  Other destinations 94-53 (55) Salted ricotta, of a fat content, by weight, of 30 % or more 5120 59 for exports to :  Zone E 24-81  Canada 30-00  Other destinations 44-94 (66) Feta 5120 82 for exports to :  Zone D 2099 (7)  Zone E 41-95 (7 )  Canada 61-79' ( 7 )  Switzerland  Jordan, Iraq, Iran , the Arabian Peninsula and Mediterranean countries except Zone D  Other destinations (77) Colby, Monterey 5120 83 14-51 (7) 82-50 (7 ) 75-20 (7 ) for exports to :  Austria 16-02  Zone D 28-22  Zone E 52-73  Canada 72-67  Switzerland ! 19-34  Other destinations 94-53 10. 6 . 80 Official Journal of the European Communities No L 144/31 OCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.04 (contd) 5120 87 16-02 28-22 19-34 52-73 50-08 94-53 5120 92 24-76 38-41 51-8'S 76-14 4-19 92-33 (88 ) Other (excluding cheeses produced from whey), of a water content, calculated by weight, of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52 % for exports to :  Austria  Zone D  Switzerland  Zone E  Canada  Other destinations (bbb) Exceeding 52 % but not exceeding 62 % for exports to :  Austria  Zone D  Zone E  Canada  Switzerland  Other destinations ex (c) Exceeding 72 % (excluding cheeses produced from whey) : 1 . In immediate packings of a net capacity not exceeding 500 grams : ( aa) Cottage cheese of a fat content, by weight in the dry matter , not exceeding 25 % For exports to :  Austria  Zone D  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (bb) Cream cheese of a water content, calculated by weight , of the non fatty matter, exceeding 77 % but not exceeding 81 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 °/o or more but less than 70 % For exports to :  Austria  Zone D  Zone E  Canada  Switzerland and Liechtenstein  Other destinations 5121 11 12-40 5121 20 21-80 No L 144/32 Official Journal of the European Communities 10 . 6 . 80 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated 04.04 5121 30 (cont'd) 27-50 5121 40 5121 50 5121 60 21.80 512170 (22) Of 70 %&gt; or more For exports to :  Austria  Zone D  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (cc) Other 2. Other : ( aa) Cottage cheese (bb) Cream cheese of a water content, calculated by weight of the non-fatty matter, exceeding 77 % but not exceeding 81 %&gt; and of a fat content, by weight in the dry matter : ( 11 ) Of 60 °/o or more but less than 70 °/o For exports to :  Austria  Zone D  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (22) Of 70 °/o or more For exports to :  Austria  Zone D  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (cc) Other ex II . Other (excluding cheeses produced from whey) : ex a) Grated or powdered of a fat content, by weight, exceeding 20 % , of a lactose content, by weight, less than 5 % and of a dry matter content, by weight : ( 1 ) Of 60 %&gt; or more but less than 80 %&gt; for exports to :  Zone E  Canada  Other destinations (2) Of 80 %&gt; or more but less than 85 °/o for exports to :  Zone E  Canada  Other destinations (3) Of 85 °/o or more but less than 95 %&gt; for exports to :  Zone E  Canada  Other destinations 27-50 5121 80 5310 05 29-11 37-50 52-19 5310 11 38-81 50-00 69-59 5310 22 41-24 53.12 73-94 10 . 6 . 80 Official Journal of the European Communities No L 144/33 CCT heading No Description Code Refund (in ECU/100 kg net weight unless orherwise indicated) 04.04 (confd) (4 ) Of 95 °/o or more for exports to :  Zone E  Canada  Other destinations 5310 31 46-09 59-38 82-63 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch, glucose or glucose syrup falling within sub ­ headings 17.02 B and 21.07 F II, or milk products, excluding special compound feedingstuffs ( 8 ) : I. Containing starch, or glucose or glucose syrup : a ) Containing no starch or containing 10 % or less , by weight , of starch : (3 ) Containing 50 % or more but less than 75 °/o, by weight, of milk products of which content of milk in powder or granules (excluding whey), by weight, is ( 9 ) : (aa) Less than 30 % (bb) 30 % or more but less than 40 % 5700 13 5700 23 9-60 (cc) 40 % or more but less than 50 % 5700 33 12-60 (dd) 50 % or more but less than 60 % 5700 42 15-60 (ee ) 60 % or more but less than 70 % 5700 52 , l'8 - 60 ( ff) 70 % or more 5700 62 21-60 (4 ) Containing 75 % or more, by weight, of milk products, of which content of milk in powder or granules (excluding whey), by weight , is (9 ) : \ ( aa ) Less than 30 % 5800 13  (bb) 30 % or more but less than 40 % 5800 23 9-60 (cc) 40 % or more but Jess than 50 % 5800 32 12*60 (dd) 50 % or more but less than 60 % 5800 42 115-60 (ee ) 60 % or more but less than 70 % 5800 52 , l'8 - 60 ( ff) 70 % or more but less than 75 % 5800 62 21- 60 \ (gg) 75 % or more but less than 80 % 5800 72 23.10 I ( hh) 80 % or more 5800 82 24-60 ( II ) Containing no starch, glucose or glucose syrup, but containing milk products of which content of milk in powder or granules (excluding whey), by weight, is ( 9 ) : l ( a ) 50 % or more but less than 60 % 5900 12 15-60 \ ( b ) 60 % or more but less than 70 % 5900 22 18-60 \ (c ) 70 % or more but less than 80 % 5900 32 21-60 ( d ) 80 % or more 5900 42 24-60 10 . 6 . 80No L 144/34 Official Journal of the European Communities (!) When the product falling within this subheading is a mixture containing added whey and/or added lactose , no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product. (2) The weight of the added non-lactic matter and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose, the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (3 ) Products falling within subheading 04.02 A II b) and denatured in accordance with Annex III to Regulation (EEC) No 2054/76 are also included. (4) The weight of added non-lactic matter and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose, contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (5) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 1 00 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (6) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes . (7) This amount applies to the net weight, minus the weight of the brine . (8) 'Special compound feedingstuffs' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or fish oil and/or fish liver oil and/or more than 6 grams of iron (as ferrous sulphate) and/or more than 1 -2 grams of copper (as copper sulphate) in 100 kg of product. (9) When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose , and  the lactose content of the added whey per 100 kg of finished product. ( 10) Plastic packings of a rigid nature and wrappings of aluminium foil and parchment paper, as well as paper treated with paraffin , and tins will be considered as immediate packings put up for retail sale . N.B. :  Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098/68 , as last amended by Regulation (EEC) No 242/80 .  'Countries of the Arabian Peninsula' are to be understood in the sense of this Regulation as the following countries situ ­ ated in the Arabian Peninsula and the territories there connected : Saudi Arabia, Bahrain , Qatar, Kuwait, Sultanate of Oman, Union of Arab Emirates (Abu Dhabi , Dubai , Sharjah, Ajman , Umm al Qawain , Fujairah , Ras al Khaimah), Yemen Arab Republic (Yemen North) and People's Democratic Republic of Yemen (Yemen South). The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight .